UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant T Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) T Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 ENERGYCONNECT GROUP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 901 Campisi Way, Suite 260 Campbell, CA 95008 ANNUAL MEETING OF SHAREHOLDERS To Be Held December 22, 2010 To Our Shareholders: You are cordially invited to attend the annual meeting of shareholders of EnergyConnect Group, Inc., to be held on December 22, 2010 at EnergyConnect’s offices at 901 Campisi Way, Suite 260, Campbell, CA 95008, at 9:30 a.m., Pacific time for the purposes of: · electing eight (8) directors of EnergyConnect; · ratifying the appointment of SingerLewak as EnergyConnect’s independent registered public accounting firm for the 2010 fiscal year; and · transacting such other business as may properly come before the annual meeting. It is very important that your shares are represented at the meeting. Accordingly, whether or not you plan to attend this meeting, we urge you to vote promptly by returning the accompanying proxy card. You may also vote via the internet or by telephone by following the instructions contained on the proxy card. Voting by proxy will not prevent you from voting your shares in person if you subsequently choose to attend the meeting. Pursuant to changes to the federal securities laws, EnergyConnect will now be making its proxy material available on the internet rather than printing and mailing these materials. On November 12, 2010 a Notice of Internet Availability of Proxy Materials, commonly referred to as a “Notice and Access Card,” will be mailed to shareholders of record as of October 29, 2010. However, you do still have the right to receive your proxy materials by mail or e-mail if you request them, and you continue to have the right to vote by mail as well as by telephone and on the internet. All shareholders are encouraged to read this proxy statement, and the attached exhibits, in their entirety and consider them carefully in determining whether to vote for these proposals. You may revoke your proxy at any time before it has been voted. Thank you very much for your time and consideration in these matters. Very truly yours, ENERGYCONNECT GROUP, INC. By: /s/Andrew C. Warner Andrew C. Warner Secretary ENERGYCONNECT GROUP, INC. 901 Campisi Way, Suite 260 Campbell, CA 95008 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held December 22, 2010 Notice is hereby given that EnergyConnect Group, Inc., will hold its annual meeting of shareholders on December 22, 2010. The meeting will be held at EnergyConnect’s offices at 901 Campisi Way, Suite 260, Campbell, CA 95008, at 9:30 a.m., Pacific time, for the purpose of considering and acting upon the following: 1. To elect eight directors to serve until the next annual meeting of shareholders or until their successors are duly elected and qualified; 2. To ratify the appointment of SingerLewak as EnergyConnect’s independent registered public accounting firm for the 2010 fiscal year; and 3. To transact such other business as may properly come before the annual meeting and any adjournment or adjournments thereof. Holders of common stock of record at the close of business on October 29, 2010 are entitled to receive a Notice and Access Card and to vote at the annual meeting. A complete list of shareholders will be open to examination of any shareholder at the annual meeting. The annual meeting will start promptly at 9:30 a.m. To avoid disruption, admission may be limited once the meeting begins. ENERGYCONNECT GROUP, INC. By: /s/Andrew C. Warner Andrew C. Warner Secretary IMPORTANT: IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED REGARDLESS OF THE NUMBER OF SHARES YOU MAY HOLD. WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING IN PERSON, PLEASE COMPLETE THE ENCLOSED PROXY CARD OR VOTE VIA THE INTERNET OR TELEPHONE BY FOLLOWING THE ENCLOSED INSTRUCTIONS. VOTING PROMPTLY WILL ENSURE A QUORUM AND SAVE THE COMPANY THE EXPENSE OF FURTHER SOLICITATION. EACH PROXY GRANTED MAY BE REVOKED BY THE SHAREHOLDER APPOINTING SUCH PROXY AT ANY TIME BEFORE IT IS VOTED. ENERGYCONNECT GROUP, INC. 901 Campisi Way, Suite 260 Campbell, CA 95008 PROXY STATEMENT This Proxy Statement is furnished to the holders of the shares of common stock in connection with the solicitation of proxies for use at the annual meeting. The annual meeting of shareholders of EnergyConnect Group, Inc. (the “Company,” “EnergyConnect,” “ECNG,” “we,” “us,” or “our”) will be held on December 22, 2010, at the offices of EnergyConnect at 901 Campisi Way, Suite 260, Campbell, CA 95008, at 9:30 a.m., Pacific time (the “Annual Meeting”). The accompanying form of proxy is solicited by the Board of Directors of EnergyConnect (the “Board”), and the cost of the solicitation will be borne by EnergyConnect. The costs and expenditures of the solicitation are not expected to exceed the amount normally expended for these types of proposals. In addition to solicitation by mail, some of EnergyConnect’s directors, officers, and regular employees may solicit proxies personally or by telephone or other means without additional compensation. When the proxy is properly executed and returned, the shares of common stock it represents will be voted as directed at the Annual Meeting or any postponement or adjournment of the Annual Meeting. If no direction is indicated, those shares of common stock will be voted “FOR” the proposals set forth in the attached Notice of Annual Meeting of Shareholders. Any Shareholder giving a proxy has the power to revoke it at any time before it is voted at the Annual Meeting. All proxies delivered pursuant to this solicitation are revocable at any time at the option of the persons executing them by giving written notice to the Secretary of EnergyConnect, by delivering a later-dated proxy or by voting in person at the Annual Meeting. The mailing address of the principal executive offices of EnergyConnect is 901 Campisi Way, Suite 260, Campbell, CA 95008. The Notice and Access Card directing shareholders to this Proxy Statement, the attached Notice of Annual Meeting of Shareholders, and the accompanying proxy card, attached hereto as Appendix A, is first being mailed to Shareholders on or about November 12, 2010. RECORD DATE AND SHARES ENTITLED TO VOTE Only holders of common stock of record as of the close of business on October 29, 2010 will be entitled to vote at the Annual Meeting. As of the record date, EnergyConnect had outstanding 133,102,130 shares of common stock held by 184 shareholders of record. Holders of common stock on the record date are entitled to one vote for each common share of stock held on any matter that may properly come before the Annual Meeting. QUORUM AND VOTING REQUIREMENTS The presence in person or by proxy of the holders of the majority of the shares of common stock issued and outstanding as of the record date and entitled to vote at the Annual Meeting is necessary to constitute a quorum at the Annual Meeting. Abstentions with respect to any proposal under consideration at the Annual Meeting will be counted for purposes of establishing a quorum. If a quorum is present, abstentions will have no effect on the voting. As of the record date, the directors and the executive officers of EnergyConnect owned an aggregate of approximately 11.0% of the outstanding shares of common stock. Shares of common stock held by nominees for beneficial owners will be counted for purposes of determining whether a quorum is present if the nominee has the discretion to vote on at least one of the matters before the Annual Meeting even if the nominee may not exercise discretionary voting power with respect to other matters and voting instructions have not been received from the beneficial owner. BROKER NON-VOTES If your shares are held in your name, you must return your proxy card in the mail, vote by telephone or via the Internet, or attend the Annual Meeting in person, in order to vote on the proposals. If your shares are held in “street name” and you do not return your proxy card in the mail, or vote by telephone or via the Internet, your stockbroker may either: · vote your shares on routine matters, or · leave your shares unvoted. Under the rules that govern brokers who have record ownership of shares that are held in “street name” for their clients, brokers may vote such shares on behalf of their clients with respect to “routine” matters (such as the ratification of auditors), but not with respect to non-routine matters (such as the election of directors or a proposal submitted by a shareholder). If the proposals to be acted upon at the Annual Meeting include both routine and non-routine matters, the broker may turn in a proxy card for uninstructed shares that votes FOR the routine matters, but expressly states that the broker is not voting on non-routine matters. This is called a “broker non-vote.” Broker non-votes will be counted for the purpose of determining the presence or absence of a quorum, but will not be counted for the purpose of determining the number of votes cast. Because the election of directors is done by a plurality of the votes, broker non-votes will not affect the election of directors. We encourage you to provide specific instructions to your stockbroker by returning your proxy card or voting by telephone or Internet. This ensures that your shares will be properly voted at the Annual Meeting. VOTING PROCEDURES Votes cast by proxy or in person at the Annual Meeting will be tabulated by a representative of BNY Mellon Shareholder Services, our transfer agent, and delivered to Andrew C. Warner, our Chief Financial Officer and Secretary. Mr. Warner will act as the Inspector of Elections. The Inspector of Elections also has the responsibility of determining whether a quorum is present at the Annual Meeting. Those shares represented by the proxy cards received, marked, dated, and signed or represented by votes cast using the telephone or the Internet, and not revoked, will be voted at the Annual Meeting. If the proxy card specifies a choice with respect to any matter to be acted on, the shares will be voted in accordance with that specified choice. Any proxy card which is returned unmarked will be voted FOR the director nominees set forth in that proxy card, FOR each of the other proposals made in this proxy statement, and in a manner that the proxy holders deem desirable for any other matters that come before the Annual Meeting. Broker non-votes will count as present for purposes of a quorum, but will not be considered as voting with respect to any matter for which the broker does not have voting authority. We believe that the procedures to be used by the Inspector of Elections to count the votes are consistent with Oregon law concerning voting of shares and determination of a quorum. PUBLICATION OF VOTING RESULTS We will announce preliminary voting results at the Annual Meeting. We will publish the preliminary, or if available, final, voting results in a Current Report on Form 8-K to be filed with the SEC on or before the fourth business day following the date of our Annual Meeting. If not published in an earlier Current Report on Form 8-K, we will publish the final voting results in a Current Report on Form 8-K to be filed with the SEC within four business days after the final voting results are known. You may obtain a copy free of charge from the “Investors” section of our website at www.energyconnectinc.comor by contacting the SEC at (800) 732-0330 for the location of the nearest public reference room, or through the online EDGAR system at www.sec.gov. OTHER BUSINESS We do not know of any business to be considered at the Annual Meeting other than the proposals described in this proxy statement. However, if any other business is properly presented at the Annual Meeting, your signed proxy card gives authority to the proxy holders to vote on such matters at their discretion. PROPOSALS FOR NEXT YEAR'S ANNUAL MEETING To have your proposal included in the Company’s proxy statement for the 2011 annual meeting of shareholders, pursuant to Rule 14a-8 under the Securities and Exchange Act of 1934, as amended, you must submit your proposal in writing by the date that is 120 calendar days before the anniversary of the date that the 2010 annual meeting proxy statement is “released to shareholders,” or the mailing date. Your proposal should be addressed to us at EnergyConnect Group, Inc., Attention: Corporate Secretary, 901 Campisi Way, Suite 260, Campbell, CA 95008. Assuming that this proxy statement isreleased to shareholderson or about November 12, 2010, your proposal for the 2011 annual meeting of shareholders should arrive by July 14, 2011. In addition, our Bylaws provide that a proposal that a shareholder delivers or mails to our principal executive offices not less than 90, nor more than 120 days, prior to the anniversary date of the prior year's meeting (the “Anniversary Date”), shall be considered timely received; provided, however, that if the date of the annual meeting of shareholders is more than 30 days prior to, or more than 60 days after the Anniversary Date, and less than 60 days notice of the date of the meeting is given to shareholders, to be timely received the proposal must be received from the shareholder not later than the close of business on the 10th calendar day following the earlier of (i) the date the notice of meeting was mailed or (2) the date the meeting date was first publicly disclosed.Since the Annual Meeting is being held more than 60 days after the Anniversary Date, the deadline for submitting shareholder nominees and proposals for the Annual Meeting was November 7, 2010, which was the 10th calendar day following the Company’s first public announcement of the meeting date for the Annual Meeting, and none were received by the Company prior to the deadline. If you submit a proposal for the 2011 annual meeting of shareholders after the date that is less than 90 days prior to the anniversary date of therelease of the proxy statement in connection with the annual meeting of shareholders, which anniversary is expected to be November 12, 2011, management may or may not, at its discretion, present the proposal at the meeting, and the proxies for the 2011 annual meeting of shareholders will confer discretion on the management proxy holders to vote for or against your proposal at their discretion. A NEW RULE FOR SHAREHOLDER VOTING Effective January 1, 2010, your broker will no longer be permitted to vote on your behalf on the election of directors unless you provide specific instructions by completing and returning the proxy card or following the instructions provided to you to vote your shares via telephone or the Internet. For your vote to be counted, you now will need to communicate your voting decisions to your broker, bank or other financial institution before the date of the Annual Meeting. ELECTION OF DIRECTORS (Proposal 1) In accordance with the Company’s Bylaws, the Board of Directors shall consist of no fewer than three and no more than eleven directors, the specific number to be determined by resolution adopted by the Board of Directors. The Board of Directors has set the number of directors at eight (8). Directors will serve until the next annual meeting of shareholders or until their successors are duly elected and qualified. VOTE REQUIRED Assuming a quorum of shareholders is represented either in person or by proxy at the Annual Meeting, the eight (8) nominees receiving the most votes of the required quorum for the meeting will be elected as directors. NOMINEES FOR DIRECTOR The names and certain information concerning the nominees for director are set forth below. Shares represented by the proxies will be voted for the election to the Board of Directors of the persons named below unless authority to vote for a particular director or directors has been withheld in the proxy. In the event of the death or unavailability of any nominee or nominees, the proxy holders will have discretionary authority under the proxy to vote for a substitute nominee. Proxies may not be voted for more than eight nominees. The Board of Directors has nominated the persons named in the following table to be elected as directors. NAME OF NOMINEE POSITION WITH THE COMPANY SERVED AS A DIRECTOR SINCE AGE Kevin R. Evans Director, President and Chief Executive Officer January 2009 53 Gary D. Conley Director and Chairman February 2006 49 Rodney M. Boucher Director October 2005 66 John P. Metcalf Director June 2007 60 Kurt E. Yeager Director May 2007 71 N. Beth Emery Director July 2010 58 Andrew N. MacRitchie Director November 2010 47 Thomas Reiter Director November 2010 39 There is no family relationship among any of the directors or executive officers of the Company. Kevin R. Evans was elected President, Chief Executive Officer and a director in January 2009.Prior to starting at EnergyConnect, Mr. Evans was Senior Vice President, Chief Business Officer and Chief Financial Officer of the Electric Power Research Institute, a leader in research and development in the electricity industry, from July 2003 to July 2008. From November 1999 to July 2003, Mr. Evans was the Chief Financial Officer of PlaceWare, Inc., a leading designer and producer of collaboration and meeting software, acquired by Microsoft Corporation in 2003. Mr. Evans also served as VP Finance and Operations and CFO for Sequel, Inc., a VC-funded MBO of Memorex’s disc drive business, which was subsequently sold to Solectron Corporation. Mr. Evans also served as CFO for Madge Networks N.V. and has held a number of finance and management positions at Merisel Inc., Kerr Glass Manufacturing Corp., Wells Fargo Bank, N.A. and ARA Services Inc. Mr. Evans holds an MBA in finance from San Diego State University and a dual bachelors degree in Economics and Management from Sonoma State University. Mr. Evans is qualified to serve as a director due to his in-depth knowledge of the Company as its President and Chief Executive Officer. Gary D. Conley was elected as a director in December 2005 and as our Chairman of the Board in September 2010.Since February 2005, Mr. Conley has served as the Chairman of the Board of SolFocus, a concentrator solar photovoltaic company he founded to commercialize advanced concentrator solar technology. Mr. Conley was CEO of GuideTech, a manufacturer of semiconductor test equipment from July 2003 to February 2005. Prior to that, Mr. Conley was Senior Vice President in charge of the Memory Test Division at Credence Corporation, a manufacturer of semiconductor test equipment, from May 1993 to November 1996. Mr. Conley was President of EPRO, a manufacturer of semiconductor test equipment from January 1990 to May 1993, at which time the business was sold to Credence. Mr. Conley has been an active investor in early-stage, advanced technology companies. He sits on the boards of several private companies. Mr. Conley is qualified to serve as a director based on his experience in the field of clean energy. 2 Rodney M. Boucher joined the Company through the acquisition of EnergyConnect, Inc. in October 2005 and was elected as a director at the same time. Mr. Boucher served as the Company’s Chief Executive Officer between October 2005 and January 2009. Prior to that, Mr. Boucher was the founder, President and CEO and chairman of EnergyConnect, Inc. from its inception in 1998 until its acquisition by the Company in October 2005. Before forming EnergyConnect, Inc., Mr. Boucher was Chief Executive Officer of Calpine Power Services and Senior Vice President of Calpine Corporation from 1995 to 1998. Prior to that, Mr. Boucher served as Chief Operating Officer of Citizens Power and Light and held a number of senior management positions with PacifiCorp and United Illuminating Company, including Chief Information Officer, Vice President of Operations, Vice President of Power Resources, and Director of Engineering. Mr. Boucher is a member of the board of several non-profit entities and chairs the Concordia University Foundation Board. Mr. Boucher holds an AMP certificate from Harvard Business School, a MS in electrical engineering from Rensselaer Polytechnic University and a Bachelor of Science from Oregon State University. Mr. Boucher is a senior fellow of the American Leadership Forum and IEEE. Mr. Boucher is qualified to serve as a director due to the extensive experience and in-depth knowledge of the electric power industry and his particular knowledge and experience in the segment of the industry in which the Company operates. John P. Metcalf was elected as a director in June 2007.From November 2002 through July 2010, Mr. Metcalf was a CFO Partner with Tatum LLC, the largest executive services and consulting firm in the United States. Mr. Metcalf has 18 years of experience as a CFO, most recently at ESI, a provider of high-technology manufacturing equipment to the global electronics market, from September 2006 through September 2007. From August 2004 to September 2006, Mr. Metcalf served as CFO for Siltronic, a provider of hyperpure silicon wafer solutions. Prior to that, Mr. Metcalf served as CFO for WaferTech, Siltec Corporation, and OKI Semiconductor. Mr. Metcalf began his career at AMD, where he worked for eleven years in a number of finance managerial positions including Director and Controller of North American Operations. Mr. Metcalf also currently serves on the Board of Directors and is Chairman of the Audit Committee for ParkerVision (NASDAQ:PRKR). Mr. Metcalf holds both an MBA in Finance and a BS in Marketing from the University of California at Berkeley. Mr. Metcalf is qualified to serve as a director due to his extensive background in finance and accounting. Kurt E. Yeager was elected as a director in May 2007.Mr. Yeager has more than 30 years of experience in the energy industry and energy research.Since April 2005, Mr. Yeager is the Executive Director of the non-profit Galvin Electricity Initiative. The goal of the Initiative is to catalyze transformation of electricity service quality to meet the needs of today’s digital economy.In September 2004, Mr. Yeager retired as the past President and Chief Executive Officer of the Electric Power Research Institute (“EPRI”), the national collaborative research and development organization for electric power. Under Mr. Yeager's leadership, EPRI evolved from a non-profit electric power research institute into a family of companies encompassing collaborative and proprietary R&D as well as technical solution applications for the electricity enterprise in the U.S. and over 40 other countries. As CEO, Mr. Yeager also led the electricity enterprise-wide collaborative development of the landmark Electricity Technology Roadmap, and the Electricity Sector Framework for the Future. Mr. Yeager also served as the director of Energy R&D Planning for the EPA Office of Research. Prior to that, he was with the MITRE Corporation as associate head of the Environmental Systems Department. Mr. Yeager holds a BA in Chemistry from Kenyon College and an MS in Physics from University of California, Davis. Mr. Yeager also completed postgraduate studies at the Wharton School of Business and a teaching assistantship in nuclear chemistry at Ohio State University. Mr. Yeager is a Fellow of the American Society of Mechanical Engineering. Mr. Yeager is qualified to serve as a director based on his extensive experience in the energy field. N. Beth Emery was elected as a director in July 2010.Ms. Emery has over three decades of experience in business law and regulatory matters, principally for clients in the electric power industry. Since August 2006, Ms. Emery has been an Of Counsel at Tuggey Rosenthal Pauerstein Sandoloski Agather LLP, where she concentrates on energy finance, corporate and regulatory matters. From November 2003 to May 2006, Ms. Emery served as the first in-house chief legal officer for CPS Energy in San Antonio, Texas, the nation’s largest municipally owned electric and gas utility. Ms. Emery also served as the initial Vice President, General Counsel and Secretary of the California Independent System Operator Corporation, one of two entities established pursuant to state legislation to deregulate retail electric markets. During over 25 years in private practice in Washington, D.C., she focused on corporate transactions and regulatory matters for energy and telecommunications companies, including serving as lead outside counsel for ISO New England’s development of “standard market design” for the New England Power Pool markets and as a member of the National Advisory Committee for the U.S. Agency for International Development Energy Training Program. Ms. Emery started her career as an attorney-advisor to the Rural Electrification Administration, and then as legal advisor to Matthew Holden, Jr., one of the initial five FERC Commissioners. Ms. Emery has served as a director and officer of several not-for-profit entities and currently serves on the standing committee advising the Greater San Antonio Chamber of Commerce on energy and sustainability policies. Ms. Emery earned a B.A. with highest honors in Journalism from the University of Oklahoma and her J.D. from Harvard Law School. Ms. Emery is qualified to serve as a director based on her extensive experience in electricity markets and regulatory policy. 3 Andrew N. MacRitchie was nominated by Aequitas Commercial Finance, LLC and elected by the Board of Directors of the Company to fill a vacancy and serve as a director in November 2010.Mr. MacRitchie has over 20 years in general and executive management roles.Mr. MacRitchie brings considerable experience in strategy, regulation and large company operations with a focus on mergers and acquisitions.SinceApril 2007, Mr. MacRitchie has been the Executive Vice President and Chief Compliance Officer of Aequitas Capital Management, LLC, which is a boutique firm based in Oregon engaged in alternative investment management.From June 2006 to April 2007, Mr. MacRitchie was the Chief Executive Officer of Greenlight Greater Portland, Inc., which is a not-for-profit organization engaged in the economic development of Portland, Oregon.From April 2002 to April 2006, Mr. MacRitchie served as the Executive Vice President and a member of the Board of Directors of PacifiCorp Inc., a $10 billion electric utility operating in six western states.PacifiCorp was a wholly owned subsidiary of U.K. publicly listed company, Scottish Power plc.Mr. MacRitchie led the federal and state approval processes for ScottishPower’s 1999 acquisition of PacifiCorp.He then went on to lead the Transmission and Distribution operations of the company, responsible for the management of PacifiCorp’s $4 billion asset base with 2,600 employees involved in providing electric distribution, transmission and customer service for 1.5 million customers.His last role with PacifiCorp was leading the internal team responsible for facilitating the successful sale of PacifiCorp in 2006 to MidAmerican Energy Holdings.Mr. MacRitchie holds an honors degree in electronics and electrical engineering as well as an MBA from Strathclyde Graduate Business School in Scotland.He also completed an Executive Development Program at Wharton Business School in 1996.He is a member of the Institution of Electrical Engineers (IEE) and is a Chartered Engineer in the United Kingdom.Mr. MacRitchie serves on several private company boards as well as the boards of some non-for-profit organizations such as Marylhurst University and Arlington Club.Mr. MacRitchie is qualified to serve as a director based on his industry and financial expertise. Thomas Reiter was nominated by Aequitas Commercial Finance, LLC and elected by the Board of Directors of the Company to fill a vacancy and serve as an independent director in November 2010.Since April 2005, Mr. Reiter has been a principal of Quantum Endeavors, LLC, an investment advisory services business.As part of the nature of this business, Mr. Reiter holds officer and board member positions from time to time within the companies that services are performed or investments have been made.From January 2006 to November 2008, Mr. Reiter served as the Chief Investment Officer of a private investment company.Mr. Reiter began his career with Ernst & Young and later moved to KPMG where he primarily performed consulting services to companies involved in SEC transactions and acquisitions in the United States and Europe.Mr. Reiter has a B.S. in Accounting from St. Cloud State University.Mr. Reiter is qualified to serve as a director based on his financial and capital markets expertise. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR ALL OF THE NOMINEES. 4 DIRECTOR COMPENSATION Directors who areemployees or affiliates of the Company are not paid an annual retainer, nor are they compensated for serving on our Board of Directors. Information regarding compensation otherwise received by any of our directors who are also executive officers is provided in the section titled “Compensation of Executive Officers” below. Our non-employee, non-affiliate directors receive for their services to the Board an annual cash retainer fee in the amount of $30,000 for the Chairman of our Board of Directors and $15,000 for each of our other non-employee, non-affiliate directors (paid quarterly). The Chairman of our Board of Directors also receives an annual stock award covering 150,000 shares and each other non-employee, non-affiliate director receives an annual stock award covering 100,000 shares. These shares are granted as fully vested shares but must be held by the non-employee, non-affiliate director through January 15th of the year following the year of grant (i.e., shares subject to a stock award granted during 2009 could not be sold or transferred before January 15, 2010). Committee chairpersons receive additional fees, paid quarterly,as follows: ● Audit Committee chair annual cash retainer: $6,750, Audit Committee member annual cash retainer: $2,250; ● Nominating and Governance Committee chair annual cash retainer: $4,500, Nominating and Governance Committee member annual cash retainer: $1,500; and ● Compensation Committee chair annual cash retainer: $5,625, Compensation Committee member annual cash retainer: $1,875. All directors are reimbursed for reasonable travel expenses incurred in connection with attending Board of Directors and committee meetings. The following table sets forth summary information concerning the total compensation paid to our non-employee, non-affiliate directors in 2009 for services to our Company. Name Fees Earned or Paid in Cash All Other Compensation Restricted Stock Total William C. McCormick(2) $ $
